Case: 4:18-cv-01568-RLW Doc. #: 113 Filed: 12/08/20 Page: 1 of 3 PageID #: 3801




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


KEITH ROSE,                                       )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )            No. 4:18-CV-1568 RLW
                                                  )
CITY OF ST. LOUIS, MISSOURI, et al.,              )
                                                  )
               Defendants.                        )

                            AMENDED CASE MANAGEMENT ORDER

       Pending before the Court is Defendants' Consent Motion to Amend the Case Management

Order (CMO).      Also before the Court is Defendants' Motion for a Telephonic Conference

regarding the Consent Motion to Amend the CMO. In light of the posture of this case and other

related cases pending in this district, the Court finds the Motion to Amend the CMO should be

granted in the interest of justice and to conserve judicial resources.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants' Consent Motion to Amend the Case

Management Order is GRANTED. [ECF No. 111]

       IT IS FURTHER ORDERED that Plaintiffs Motion for Leave to File Third Amended

Complaint is GRANTED. The Clerk of the Court shall detach and docket the Third Amended

Complaint, which was submitted as an attachment to the motion for leave. [ECF No. 101]

       IT IS FURTHER ORDERED that Defendants' Motion for Judgment on the Pleadings is

DENIED, without prejudice. [ECF No. 66]

       IT IS FURTHER ORDERED that the Case Management Order issued October 21, 2019,

and modified April ~3, 2020, August 20, 2020, and November 20, 2020, is modified as follows:
Case: 4:18-cv-01568-RLW Doc. #: 113 Filed: 12/08/20 Page: 2 of 3 PageID #: 3802




        a.      The City Counselor shall enter (if conflicts allow) on behalf of the newly named

defendants in the case not later than January 5, 2021.

       b.       Motions to dismiss directed to the Third Amended Complaint shall be filed not later

than January 19, 2021. Responses to such motions shall be filed not later than February 19,

2021. Replies, if any, to such motions shall be filed not later than March 1, 2021.

        c.     Assuming rulings on motions to dismiss do not dispose of the case, Plaintiff shall

produce expert reports 30 days after such rulings, with depositions of Plaintiffs experts within 15

days thereafter. Defendants shall produce expert reports within 5 days after completion of

depositions of Plaintiffs experts, with depositions of Defendants' experts within 15 days thereafter.

Discovery in this case will close 90 days after rulings on the motions to dismiss.

       d.      Motions for summary judgment shall be filed no later than 30 days after the close

of discovery. Responses shall be filed no later than 28 days after the motion is filed, and any

reply may be filed no later than 14 days thereafter.

       e.      Any motions under Daubert shall be filed not later than 30 days after the close of

discovery.

       f.      The prior trial setting of August 2, 2021, is VACATED. The Court will reset trial

following ruling on any motions for summary judgment. If no motion for summary judgment is

filed by the date set above, the case will be set for trial forthwith

        g.    Except as amended herein, the Case Management Order shall remain in effect.
Case: 4:18-cv-01568-RLW Doc. #: 113 Filed: 12/08/20 Page: 3 of 3 PageID #: 3803




       IT IS FURTHER ORDERED that Defendants' Motion for a Telephonic Conference

regarding their Consent Motion to Amend the Case Management Order is DENIED. [ECF No.

112]




                                              ~~Jib
                                             R.0IE L. WHITE
                                             UNITED STATES DISTRICT JUDGE



Dated this   ~     day of December, 2020.
